Title: To George Washington from William Preston, 7 March 1774
From: Preston, William
To: Washington, George



Sir
Fincastle March 7th 1774

I recd your Letter Inclosing a Warrant for 2000 Acres, & a Certifate of Mr Crawfords for 2050 Acres in the Fork of the great Kanhawa and Cole River, by favour of Mr Young.
Be assured Sir that nothing could have given me greater Pleasure than to have complied with your Request had it been in my Power; and the rather as I see nothing in it that is unreasonable or unprecedented. When I was last at Wmsburg his Lordship presented me with two Platts of 2000 Acres each one for Doctr Connilly & the other for one Warrenstaff and requested, nay even urged me to sign them; as they had been Accurately Surveyed by Mr Douglas, an Assistant to Capt. Bullet who had been regularly appointed by the College, I with some Reluctance Signed the Certificates by which those Gentlemen immediately obtained Patents. This Transaction has made a great deal of Noise; & indeed it is the Opinion of many good Judges that the Patents are altogether illegal. This alone is my Reason for not complying with your Request, and the promise I then made to Colo. Lewis on your Behalf; for at that Time I could not forsee any ill Consequence that could attend such a Step.
I have Advertized the Officers who obtained Warrants from Lord Dunmore to meet my Assistants at the Mouth of New River the 14th of April. Two of the Assistants will go from hence down the River, and not far from the mouth of Cole River

they intend to provide Canoes to proceed down the Ohio. I can think of no better Method than what Colo. Lewis has proposed; which is, that one of them on his way down shall Survey the Land and by the first Opportunity send me the Plan to be recorded. Colo. Lewis says he will endeavour to perswade his Son to go, or send a Surveyor, to lay off the Tract you have in Botetourt, & that he will return from thence imediately: Should the Colo. Succeed in this, then my Assistant could send up the Plan & by that Means & Mr Lewis & myself might have it in our Power to send you the Certificates before the rising of the next Session of Assembly. If Mr Lewis can neither go, or send down the River at that Time, I shall leave no method in my Power unattempted to have your Survey made and returned to you before the Assembly rises, or to Colo. Bassett afterwards, who I suppose will transact the Business for you. In the mean time I shall Enter the Land on my Book & send you a Copy this I suppose will secure it to you untill it can be legally Surveyed.
The 2000 Acres on Salt River which Capt. Bullet mentioned to you & which he laid off last year, has been Entered some Time ago by Capt. Christian. Mr Young has a Copy of the Entry. I beleive all the Salt Springs discovered in that Country have been Entered.
I am sorry it was not in my Power to comply with your Request, but for the Reasons I have given I hope you will excuse me, and the more so as I shall do all I can to have your Land Surveyed early in the Season, for which purpose I have kept Mr Crawfords Certificate that it may be laid off accordingly. I am with great Regard Sir Your most Obedt hble Servt

Wm Preston

